DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, 8, 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no sufficient support in the instant specification, as originally filed for the following limitations:
1.	For “a solution of NH4F having a concentration comprised from 15 to 30% by weight” as required in step (a) of the instant claims 4 and 6.  As disclosed in the instant specification, it appears that the fluorosilicic acid (H2SiF6 or FSA) has a concentration from 15 to 30% w/w (note page 5, lines 3-4), not the NH4F.  On page 8, lines 5-6 from the bottom of the page), the ammonium fluoride is “9.5 by weight aqueous solution”, which is assumed to be 9.5 “%” by weight, not 15 to 30% as required in the instant claims 4 and 6.
2.	For “the aqueous solution of NH3 and the aqueous solution of H2SiF6 are reacted such that the pH of the solution remains at a pH of from 8.5 to 9.5” as required in the instant claim 1.  As disclosed in the instant specification, during the hydrolysis step “the reagents are added in such a manner that the pH of the solution remains stable at a value of about 9” (note page 5, lines 9-10 or paragraph [0052] of the P.G. Publication of this instant application); however, there is no disclosure for a pH of “from 8.5 to 9.5”.   Furthermore, the instant claim 1 does not require that the pH remains “stable”.  The instant application further discloses that “the dispersion obtained from the above reaction was vigorously stirred, for example for about 20-40 minutes with a mechanical stirrer, e.g. a VELP, monitoring pH and temperature.  During this time, the pH remained stable at a value comprised from 8.5 to 9.5, preferably around 9.”   The pH of “8.5 to 9.5” is for the stirring step after the reaction step (i.e. the hydrolysis step), not for the hydrolysis step as required in the instant claim 1.  Throughout the specification, it is disclosed that the slurry produced by the hydrolysis step is extracted by means of a centrifugal pump and sent to an intermediate tank.  The slurry is maintained under stirring and is cooled.  The pH of the solution can be appropriately adjusted through the addition of ammonia (note page 15, lines 9-12 or paragraph [0207); page 21, lines 7-10 or paragraph [0316]; page 27, lines 7-11 or paragraph [0427]; page 33, lines 9-13 or paragraph [0541]).  It appears that the pH in the intermediate tank is adjusted independently from the pH in the hydrolysis step.  The instant application further discloses that the “sequence of addition produces two different reaction environment, an initial and a final environment, which differently influence the quality of the silica obtained, in particular with respect to the structural and surface properties.  In fact, the pH of the formation of nuclei, aggregates and agglomerates switches between acid and basic depending on whether NH3 in FSA is added or vice versa (note page 5, lines 16-19).  This fairly discloses that the pH and the initial and final environments do vary depending on the order of adding the reactants.  The instant claim 1 does not specify any order of adding the reactants, however, it requires that the “pH of the solution remains at a pH of from 8.5 to 9.5”.
3.  For the limitation “the pre-charged aqueous solution of NH3 having a pH of 8.5 to 9.5” as required in the instant claim 19.  There is no disclosure for the pH of the NH3 in the instant specification.
4.  For the limitation “the pH of the reaction is maintained at 8.5 to 9.5 during the addition of H2SiF6 to the NH3 as required in the instant claim 20.  In the instant specification, it is disclosed that “in order to maintain a stable pH, FSA (H2SiF6) in NH3 is added” (note page 5, line 10-11), not adding the FSA to the NH3.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant claim 1, for the limitation “the aqueous solution of NH3 and the aqueous H2SiF6 are reacted such that the pH of the solution remains at a pH of from 8.5 to 9.5”, it is unclear if the pH is required to stay within the range of “8.5 to 9.5”, e.g. the pH can be at 8.5 then increases to 9.5 then decreases to 9.0, or the pH is required to be stable at one single value that is within the claimed range of “8.5 to 9.5”, e.g. the pH is stable at 9.0.  
In the instant claim 19, when the pre-charged aqueous solution of NH3 has a pH of 8.5 to 9.5, it is unclear how the basic hydrolysis could be carried at a pH value of from 8.5 to 9.5 by adding FSA to the pre-charged NH3 because FSA is an acid, it would lower the pH when it is added to the pre-charged NH3.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mollere et al (4,915,705) in view of Katayama et al (4,662,937) and Kidde (3,923,964), optionally further in view of CN 103072040 and Hubertus Slangen (“Simultaneous Granulation and Drying of Filter Cake”, Chem. Eng. Techno. 25, 2002, 12, pp. 1193-1196).
Mollere ‘705 discloses a process for producing a silica product and a liquid phase containing an ammonium fluoride product, comprising:
a) adding a material consisting of water, to a reactor; 
   	(b) simultaneously adding fluosilicic acid and a composition selected from the group consisting of ammonia and an aqueous solution of ammonia, to said water in an amount sufficient to provide between 0.1 and 2.0 pounds of fluosilicic acid solution per pound of water originally contained in the reactor, and to maintain the pH of the liquid phase of the resultant slurry of silica and ammonium fluoride solution at between 6 and 8; 
  	(c) thereafter, discontinuing the addition of fluosilicic acid but continuing the ammonia addition until said pH in said liquid phase increases to at least about 8.0; 
   	(d) aging the thus treated slurry of silica and ammonium fluoride solution at a temperature exceeding about 100oF; 
   	(e) separating said aged slurry into a solid phase containing said silica and a liquid phase containing said ammonium fluoride product; and 
   	(f) washing said separated silica-containing solid phase to recover therefrom said silica product (note claim 1). 
The aqueous solution of ammonia added to the reactor is 20 to 29% by weight ammonia (note claim 4).  This range overlaps the claimed range.  With respect to the encompassing and overlapping ranges previously discussed, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention to select the portion of the prior art’s range which is within the range of the applicants’ claims because it has been held prima facie case of obviousness to select a value in a known range by optimization for the results. In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Steps a)-c) as disclosed in Mollere ‘705 are considered as step a) of the instant claim 1.  The pH of step c) in Mollere ‘075 is between 8.0 to 9.5 (note claim 2).  This range overlaps the claimed range, see In re Boesch, In re Malagari as stated above.
	Mollere ‘705 does not specifically disclose the concentration of the NH4F solution obtained in step a); however, such solution “may be concentrated by conventional means to at least 30% by weight NH4F” (note column 5, lines 10-12), this fairly suggests that the concentration of the NH4F solution obtained in step a) is less than 30% by weight.  This range overlaps the claimed range.  Furthermore, since the concentration of the H2SiF6 (FSA) solution, e.g. 25% (note Example 1), and ammonia solution, i.e. 20-29% (note claim 4), used in Mollere ‘075 are overlapping those used in the instant specification (20-25% for FSA and 10-35% for ammonia, note page 5, lines 3-6), and the pH is also overlapping (8.0-9.5 in Mollere ‘705 and 8.5-9.5 in the instant claim 1), one skilled in the art would reasonable expect that the concentration of the NH4F solution in Mollere ‘705 would overlap to that of the instant claim 1.
	
The NH4F, i.e. ammonium fluoride, solution obtained in step e) is treated with calcium hydroxide to produce calcium fluoride (note column 5, lines 56-66).  The CaF2 product is filtered (note sentence bridging columns 5-6).
Mollere ‘705 does not specifically disclose the process conditions for the step of producing calcium fluoride; however, it would have been obvious to one skilled in the art to select proper temperature for such process through routine experimentation and to select an excess of calcium hydroxide in order to facilitate the completion of the reaction.  
Mollere ‘705 does not specifically disclose the yield and the purity of the calcium fluoride product; however, since Mollere ‘705 has all the positive steps as required in the instant claim 1, it would have similar yield and the calcium fluoride product would have similar purity
Optionally, CN ‘040 can be applied to teach a process for producing calcium fluoride.  In the process ammonium fluoride is reacted with calcium hydroxide to form calcium fluoride.  This step is carried out with stirring, at a temperature of 20-80oC and the reaction time is 30-120 minutes.  The molar ratio of calcium hydroxide added to the ammonium fluoride is 0.90-0.98:1 (note item d) on page 4).  These ranges overlap the claimed ranges, see In re Boesch, In re Malagari as stated above.  CN ‘040 can be further applied to teach that by removing the silica from the ammonium fluoride and by reacting the ammonium fluoride with calcium hydroxide with the above conditions, calcium fluoride content of 99% can be obtained (note Embodiment, paragraph [0011]).
It would have been obvious to one skilled in the art to use the process conditions as suggested by CN ‘040 for the process of Mollere because these conditions would be suitable for producing calcium fluoride from ammonium fluoride and calcium hydroxide.

The differences are Mollere ‘705 does not disclose (1) the aging step and the step of drying-granulation of the calcium fluoride, 2) the use of calcium carbonate as required in the instant claim 4 to react with ammonium fluoride to produce calcium fluoride and 3) the step of distilling under reduced pressure to form NH4HF2 before reacting it with calcium carbonate or calcium hydroxide as required in the instant claim 6.
For difference 1),  Mollere ‘705 discloses that the solid calcium fluoride is retained on the filter medium (i.e. as a filter cake) (note the sentence bridging columns 5 and 6).
Katayama ‘937 discloses a process for production of high-manganese iron alloy (note title).  In the process, CaF2 with 5 to 15 mm in grain size is used (note Example 3, column 23, line 2).  
It would have been obvious to one of ordinary skill in the art to dry and granulate the calcium fluoride product obtained in Mollere ‘705 in order to obtain calcium fluoride with 5 to 15 mm in grain size because such product is desirable as suggested by Katayama ‘937.
Optionally, Slangen can be applied to teach that there are normally two possible routes for converting a wet cake obtained from a filter or centrifuge into granular end product: drying followed by mechanical compaction; wet granulation followed by drying.  A third way, simultaneous granulation and drying, has been investigated and has been in use now for the production of a granular end product.  It has the following advantages over wet granulation followed by drying: the process is able to accommodate a wide range of moisture contents and the bulk density of the end product is higher.  The advantages over drying followed by mechanical compaction are the need for one process step and the superior shape of the particles (more spherical, less sensitive to attrition).
It would have been obvious to one skilled in the art to use the simultaneous granulation and drying, as suggested by Slangen, to convert the calcium fluoride filter cake in Mollere ‘705 into large grain size as desired by Katayama ‘937 because the simultaneous granulation and drying has the advantages as stated above over the conventional methods of drying followed by mechanical compaction and wet granulation followed by drying.

For difference 2), Kidde ‘964 teaches that it is known in the art to product calcium fluoride from hydrated lime (Ca(OH)2), i.e. calcium hydroxide, or calcium carbonate (note column 1, lines 38-44).
It would have been obvious to one of ordinary skill in the art to use calcium carbonate in the process of Mollere ‘705 instead of calcium hydroxide to obtain a predictable result because Kidde ‘964 teaches that the two compounds are analogous compounds in the process of producing calcium fluoride from ammonium fluoride.
For difference 3), Kidde ‘964 discloses a process for producing calcium fluoride comprising: a first reaction step wherein a fluoride containing fluosilicate solution is reacted with ammonia to an ending pH of at least about 8.8 to quantitatively precipitate silica from fluoride solution; separating the precipitated silica from the fluoride solution (note claim 1 and column 1, line 62 to column 2, line 16).  In one embodiment, the fluoride solution is reacted directly with by-product gypsum CaSO4.2H2O (note column 2, lines 16-37) and in the preferred embodiment, the free ammonia is first stripped from the fluoride solution at an elevated temperature and ammonium fluoride concurrently converted to ammonium bifluoride by the application of heat and the ammonium bifluoride solution thus produced is then reacted with by-product gypsum for form insoluble calcium fluoride (note column 2, lines 58-69).  Thus, Kidde ‘964 fairly teaches that it is desirable to remove free ammonia and convert ammonium fluoride to ammonium bifluoride before reacting with a calcium salt to form calcium fluoride.
In Kidde ‘964, calcium sulfate, i.e. by-product gypsum, is used as the calcium salt because it is readily available from a wet phosphoric acid plant; however, Kidde ‘964 does disclose that calcium carbonate and calcium hydroxide can be used even though the cost of these raw materials would be higher (note column 1, lines 38-49).
It would have been obvious to one skilled in the art to remove free ammonia from the ammonium fluoride solution and to convert ammonium fluoride to ammonium fluoride in the process of Mollere ‘705, as suggested by Kidde ‘964 because such method is analogous to or preferred over the direct reaction between the ammonium fluoride and the calcium salt.

For the instant claim 8, it would have been obvious to one skilled in the art to select a calcium carbonate with suitable purity and moisture content so that calcium fluoride with the desired purity could be produced efficiently.
For the instant claim 17, Kidde ‘964 discloses that the free ammonia is stripped from the fluoride at elevated temperature.  This step is considered the same as the distillation step.  It would have been obvious to one skilled in the art to select an appropriate “elevated” temperature for the process of Kidde ‘964 in order to effectively strip the ammonia from the ammonium fluoride solution.

Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive.
In future responses, Applicants are requested to point support for any amendments to the claims by page and line numbers in Applicants’ specification.  
For the 112(a) rejection, since only claim 1 has been amended, the rejection is maintained for independent claims 4 and 6 and their dependent claims.
The 112 (b) rejection is withdrawn in view of Applicants’ amendment to claim 16.

	For the 103 rejection:
	Applicants argue that support for the newly added limitation “the pH of the solution remains at a pH of from 8.5 to 9.5” can be found in paragraphs [0052] and [0068].
	As stated in the above rejection, the stirring in paragraph [0068] is not part of the hydrolysis as disclosed in paragraph [0052], therefore, the pHs in these paragraphs are not the same and cannot be combined.
	Applicants argue that when the pH is kept stable at the claimed pH of 8.5 to 9.5, easily filterable silica is obtained.
	Applicants’ claim 1 only require that the pH “remains at a pH of from 8.5 to 9.5”, not “stable”.  Furthermore, Applicants’ specification also discloses that the sequence of addition produces two different environment, an initial and a final environment and the pH of the formation of nuclei, aggregates and agglomerates switches between acid and basic depending on whether NH3 in FSA is added or vice versa (note page 5, lines 16-19 or paragraph [0054]).  In other words, pH is critical as argued by Applicants;  since the sequence of addition (of the reactants) would determine the pH,  such sequence of addition would be also be critical; however, Applicants’ claim 1 does not have any order of adding the reactants.  Applicants’ specification also discloses that “in order to maintain a stable pH, FSA in NH3 is added” (note page 5, lines 10-11), not adding FSA to a pre-charged NH3 as required in Applicants’ claims 19-20.

	Since Applicants have not pointed out any deficiencies in the rejection of claims 4-6, 8 and 17, the rejection is maintained.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        May 1, 2022